Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 6-9, 11 cancellation of claim 5, submission of new claim 21 in “Claims - 10/08/2021” have been acknowledged. 
This office action considers claims 1-4, 6-17, 21 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 10/08/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 6-9, 11 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; 

Claims 1-4, 21, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii et al., of record (US 20020030195 A1 – hereinafter Yoshii) in view of Kim et al., of record (US 20130146842 A1 – hereinafter Kim).
Regarding Claim 1, Yoshii teaches a semiconductor light emitting device (see the entire document; Fig. 1; specifically, [0061]-[0066], and as cited below), comprising:

    PNG
    media_image1.png
    246
    380
    media_image1.png
    Greyscale

Yoshii – Fig. 1
a first conductivity-type semiconductor layer (n-type GaInP 103; Fig. 1; [0061]);
an active layer (active layer 105) covering a portion of the first conductivity-type semiconductor layer (105 covers 103 as shown in Fig. 1); 
a second conductivity-type semiconductor layer (p-type GaInP 106) covering a portion of the active layer (106 covers 105);
a second electrode structure (110 – [0066]) covering a portion of the second conductivity-type semiconductor layer (110 covers a portion of 106), 
(106) are inwardly spaced apart from sidewalls of the active layer along a horizontal direction (Fig. 1 shows all portions of sidewalls of 106 are inwardly spaced apart from sidewalls of 105).
But, Yoshii as applied above does not expressly disclose a first electrode structure directly on a portion of the first conductivity-type semiconductor layer and spaced apart from the active laver.
However, it is well-known in the art, to form an electrode structure directly on a portion of a first conductivity-type semiconductor and spaced apart from the active laver as is also taught by Kim (Kim teaches in Fig. 1 an electrode 108a formed on an n-type semiconductor 102 – see also [0032] and electrode 108a is spaced apart from the active layer 103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a first electrode structure directly on a portion of the first conductivity-type semiconductor layer and spaced apart from the active laver as taught by Kim into Yoshii structure.
The ordinary artisan would have been motivated to integrate Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an electrode on an n-type semiconductor to route signals in/out to/from the n-type semiconductor as is well known in the art.
Regarding Claim 2, the combination of Yoshii and Kim teaches claim 1 from which claim 2 depends.
Yoshii as applied above does not expressly teach a capping layer between the active layer and the second conductivity-type semiconductor layer and covering an overall upper surface of the active layer.
	In an analogous art, Kim (since both Yoshii and Kim teach light emitting device) teaches a capping layer (Cap 104; Fig. 1) between the active layer (103) and the second conductivity-type semiconductor layer (106) and covering an overall upper surface of the active layer (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Kim with Yoshii structure.
The ordinary artisan would have been motivated to integrate Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will block a p-type impurity from being defused into the active layer (see Kim [0037]).
Regarding Claim 3, combination of Yoshii and Kim teaches 2 from which claim 3 depends.
But, the combination does not expressly disclose wherein sidewalls of the capping layer are coplanar with sidewalls of the active layer.
However, Kim teaches wherein sidewalls of the capping layer are coplanar with sidewalls of the active layer (Kim: sidewall of 104 and 103 are coplanar as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yoshii and Kim with sidewall of 104 and 103 being coplanar.
Yoshii and Kim with sidewall of 104 and 103 being coplanar as taught by Kim in the manner set forth above for, at least, this integration will provide a well-known convenient ways to fabricate a light-emitting diode.
Regarding Claim 4, combination of Yoshii and Kim teaches the semiconductor light emitting device as claimed in claim 3, wherein the sidewalls of the active layer are coplanar with at least portions of sidewalls of the first conductivity-type semiconductor layer (Yoshii sidewalls of active layer 105 and first conductivity-type semiconductor 103 are coplanar at least at the top surface of 103 – see Fig. 1).
Regarding Claim 21, combination of combination of Yoshii and Kim teaches claim 1 from which claim 21 depends.
But, Yoshii does not expressly disclose wherein both the active layer and the first electrode structure are directly on an upper surface of the first conductivity-type semiconductor layer, bottom surfaces of the first electrode structure and the active layer being at different vertical height levels.
However, Kim teaches wherein both the active layer (Kim 103 of Fig. 1) and the first electrode structure (108a) are directly on an upper surface of the first conductivity-type semiconductor layer (that is 103 and 108a are on upper surface of n-type conductivity layer 102), bottom surfaces of the first electrode structure and the active layer being at different vertical height levels (Kim Fig. 1 shows bottom surfaces of 108a and 103 are at different vertical height levels).
wherein both the active layer and the first electrode structure are directly on an upper surface of the first conductivity-type semiconductor layer, bottom surfaces of the first electrode structure and the active layer being at different vertical height levels as taught by Kim into Yoshii structure.
The ordinary artisan would have been motivated to integrate Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an electrode on an n-type semiconductor to route signals in/out to/from the n-type semiconductor as is well known in the art.

Regarding Claim 11, Yoshii teaches a semiconductor light emitting device (see the entire document; Fig. 1; specifically, [0061]-[0066], and as cited below), comprising:
a first conductivity-type semiconductor layer (n-type GaInP 103; Fig. 1; [0061]); 
an active layer (active layer 105) on the first conductivity-type semiconductor layer (105 covers 103 as shown in Fig. 1); 
a second conductivity-type semiconductor layer (p-type GaInP 106) on the active layer (106 covers 105);
a second electrode structure (110 – [0066]) covering a portion of the second conductivity-type semiconductor layer (110 covers a portion of 106), 
wherein: a lower surface of the second conductivity-type semiconductor layer (lower surface of 106) faces an upper surface of the active layer (upper surface of 105 as shown in Fig. 1), and 
(see Fig. 1 – surface area of lower surface of 106 will be less that the surface area of upper surface of 105 since sidewalls of 106 are spaced inwardly apart from the sidewall of 105 – that is, the length of lower surface of 106 is less than the length of upper surface of 105 in the horizontal direction).
But, Yoshii as applied above does not expressly disclose a first electrode structure directly on a portion of the first conductivity-type semiconductor layer and spaced apart from the active laver.
However, it is well-known in the art, to form an electrode structure directly on a portion of a first conductivity-type semiconductor and spaced apart from the active laver as is also taught by Kim (Kim teaches in Fig. 1 an electrode 108a formed on an n-type semiconductor 102 – see also [0032] and electrode 108a is spaced apart from the active layer 103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a first electrode structure directly on a portion of the first conductivity-type semiconductor layer and spaced apart from the active laver as taught by Kim into Yoshii structure.
The ordinary artisan would have been motivated to integrate Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an electrode on an n-type semiconductor to route signals in/out to/from the n-type semiconductor as is well known in the art.
Regarding Claim 12, the combination of Yoshii and Kim teaches the semiconductor light emitting device as claimed in claim 11, wherein sidewalls of the second conductivity-type semiconductor layer (Yoshii 106) are inwardly spaced apart from sidewalls of the active layer (Yoshii 105) along a horizontal direction (Shown in Fig. 1 of Yoshii).
Regarding Claim 13, the combination of Yoshii and Kim teaches claim 11 from which claim 13 depends.
	But, Yoshii as applied above does not expressly teach a capping layer between the active layer and the second conductivity-type semiconductor layer, wherein the capping layer covers an overall upper surface of the active layer and has sidewalls that are coplanar with sidewalls of the active layer.
In an analogous art, Kim (since both Yoshii and Kim teach light emitting device) teaches a capping layer (Cap 104; Fig. 1) between the active layer (103) and the second conductivity-type semiconductor layer (106) and covering an overall upper surface of the active layer (see Fig. 1) and has sidewalls that are coplanar with sidewalls of the active layer (Kim Fig. 1 – sidewalls of capping layer 104 and sidewalls of active layer 103 are coplanar).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the capping layer between the active layer and the second conductivity-type semiconductor layer and covering an overall upper surface of the active layer  and has sidewalls that are coplanar with sidewalls of the active layer as taught by Kim into Yoshii structure.
Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will block a p-type impurity from being defused into the active layer (see Kim [0037]).
Regarding Claim 14, the combination of Yoshii and Kim teaches claim 13 from which claim 14 depends.
But, Yoshii as applied above does not expressly teach wherein the sidewalls of the capping layer are coplanar with the sidewalls of the active layer along a horizontal direction.
However, Kim teaches wherein the sidewalls of the capping layer (Kim sidewalls of capping layer 104) are coplanar with the sidewalls of the active layer (sidewalls of active layer 103) along a horizontal direction (as shown in Fig. 1 of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the sidewalls of the capping layer are coplanar with the sidewalls of the active layer along a horizontal direction as taught by Kim into Yoshii structure.
The ordinary artisan would have been motivated to integrate Kim structure into Yoshii structure in the manner set forth above for, at least, this integration will block a p-type impurity from being defused into the active layer (see Kim [0037]).
Regarding Claim 15, combination of Yoshii and Kim teaches claim 11 from which claim 15 depends.

However, Kim teaches wherein the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer each include InxAlyGai-xyN (0<x<l, Oy<l, 0<x+y<1) (Kim: “The n-type and p-type semiconductor layers 102 and 106 may be made of a nitride semiconductor, e.g., a material having a composition of Al.sub.xIn.sub.yGa.sub.1-x-yN (0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, 0.ltoreq.x+y.ltoreq.1).” – see [0034] for details).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Kim into the combination of Yoshii.
The ordinary artisan would have been motivated to integrate Kim into the combination of Yoshii in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light-emitting diode with the claimed proportions to have the light-emitting diode exhibit specific characteristics.
Regarding Claim 16, combination of Yoshii and Kim teaches claim 11 from which claim 15 depends.
But, the combination does not expressly disclose wherein the capping layer includes second conductivity-type impurities.
However, Kim teaches wherein the capping layer includes the second conductivity-type impurities (Kim: “the capping layer 104 may be made of a p-type Kim [0034]). 
Therefore it would have been obvious to one skilled in the art to have a capping layer of a p-type semiconductor or an undoped semiconductor as is well known.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii and Kim and in further view of Jeong et al., of record (US 20140048839 A1 – hereinafter Jeong).
Regarding Claim 6, combination of Yoshii and Kim teaches claim 5 from which claim 6 depends. Yoshii also teaches a contact layer (107; Fig. 1; see also [0066]) between the second conductivity-type semiconductor layer and the second electrode.
But, Yoshii does not expressly disclose the contact between the second conductivity-type layer and the second electrode includes a transparent conductive oxide.
However, Jeong teaches an ohmic contact layer 15 comprising transparent conducive oxide layer ([0169]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Jeong structure to form a contact between the second conductivity-type layer and the second electrode includes a transparent conductive oxide into Yoshii and Kim.
The ordinary artisan would have been motivated to integrate Jeong into Yoshii and Kim in the manner set forth above for, at least, this integration will provide a transparent layer that is electrically conductive oxide (Jeong – [0043]).
Regarding Claim 7, combination of Yoshii and Kim teaches claim 1 from which claim 7 depends.
But, the combination does not expressly disclose wherein the first electrode structure and the second electrode structure each includes a pad portion and at least one finger portion extending from the pad portion.
However, Jeong Fig. 1. [0065] states “power may be supplied to the first conductive semiconductor layer 11 through a scheme of attaching the conductive support member 70 to the bonding pad. According to the embodiment, the second connection part 95 may be electrically connected to the second electrode 87. Therefore, the second connection part 95 is connected to a power pad through a wire bonding scheme, thereby supplying power to the second conductive semiconductor layer 13”.
Therefore, it would be obvious to one skilled in the art to make contact to first electrode and the second electrode of the light-emitting device with having finger like structure connecting the pad and electrodes.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii and Kim in view of Yoo et al., of record (US 20170062680 A1 – hereinafter Yoo).
Regarding Claim 8, combination of Yoshii and Kim teaches claim 1 from which claim 8 depends. 
But, Yoshii does not expressly disclose the first electrode structure connected to the first conductivity-type semiconductor layer through at least one hole penetrating the second conductivity-type semiconductor layer and the active layer; and a second electrode structure connected to the second conductivity-type semiconductor layer.
Yoo teaches a first electrode structure (918; Fig. 12; [0202]) connected to the first conductivity-type semiconductor layer (904) through at least one hole penetrating the second conductivity-type semiconductor layer (906) and the active layer (905); and a second electrode structure (909; [0201]) connected to the second conductivity-type semiconductor layer (906).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Yoo structure where a first electrode structure connected to the first conductivity-type semiconductor layer through at least one hole penetrating the second conductivity-type semiconductor layer and the active layer; and a second electrode structure connected to the second conductivity-type semiconductor layer as taught by Yoo into combination of Yoshii and Kim structure.
The ordinary artisan would have been motivated to integrate Yoo into combination of Yoshii and Kim in the manner set forth above for, at least, this integration will provide the well-known benefit of signal transmission to and from the LED.
Regarding Claim 9, combination of Yoshii, Kim and Yoo teaches claim 8 from which claim 8 depends. 
But, Yoshii does not expressly disclose wherein the first electrode structure further includes a first contact electrode in direct contact with the first conductivity-type semiconductor layer, and a first pad electrode connected to the first contact electrode, and wherein the second electrode structure further includes a second contact electrode 
However, in Fig. 12, Yoo teaches the first electrode structure (918) further includes a first contact electrode (908) in contact with the first conductivity-type semiconductor layer (904), and a first pad electrode (108 of Yoshii; Fig. 1) connected to the first contact electrode (that is, first contact electrode 908 will connect via 918 of Yoo to 108 of Yoshii), and wherein the second electrode structure (Yoo 909b; [0201]; Fig. 12) further includes a second contact electrode (909b) in contact with the second conductivity-type semiconductor layer (906), and a second pad electrode (110 of Yoshii) connected to the second contact electrode (909b of Yoo).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first electrode structure further includes a first contact electrode in direct contact with the first conductivity-type semiconductor layer, and a first pad electrode connected to the first contact electrode, and wherein the second electrode structure further includes a second contact electrode in contact with the second conductivity-type semiconductor layer, and a second pad electrode connected to the second contact electrode as taught by Yoo into combination of Yoshii and Kim structure.
The ordinary artisan would have been motivated to integrate Yoo into combination of Yoshii and Kim in the manner set forth above for, at least, this integration will provide the well-known benefit of signal transmission to and from the LED.
Regarding Claim 10, combination of Yoshii, Kim and Yoo teaches claim 8 from which claim 10 depends. 
But, Yoshii does not expressly disclose wherein an upper surface of the first conductivity-type semiconductor layer includes a serrated structure.
However, Yoo teaches wherein an upper surface of the first conductivity-type semiconductor layer includes a serrated structure (Yoo P of Fig. 12. P of Yoo is analogous to the serrated structure P1 of Fig. 14 of the applicant’s drawing).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an upper surface of the first conductivity-type semiconductor layer includes a serrated structure as taught by Yoo into combination of Yoshii and Kim structure.
The ordinary artisan would have been motivated to integrate Yoo into combination of Yoshii and Kim in the manner set forth above for, at least, this integration will provide the well-known benefit of signal transmission to and from the LED.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898